Title: To Alexander Hamilton from William Ellery, 10 July 1792
From: Ellery, William
To: Hamilton, Alexander



Sir
[Newport, Rhode Island]Collector’s Office July 10th 1792

I recd. a letter from the Collr. for Providence last saturday in which he observes that he had received a letter from you referring him to a circular one dated the 6th. of February last, relative to notifying to other Collrs when a bond for duties is put in suit, and desires me to furnish him with a copy as soon as possible if I had received such an one, as he had not. I have not received any such letter; but should be happy to be favoured with one, and if it should be convenient would wish to receive an answer to my letter of the 25th of last month.
I have recd. your letters of the 7th 22nd. and 28th of the last month, and will attend to their contents.
I am Sir Yr. most obedt. servt.
Wm Ellery Colle
A Hamilton Esqr
Secry Treasy.
